                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL


Case No.: 2:19-cv-10024-AB-RAO                                          Date:   January 7, 2020


Title:    Deutsche Bank Nat’l Trust Co. v. Ralph Pollerana et al.


Present: The Honorable         ANDRÉ BIROTTE JR., United States District Judge
                   Carla Badirian                                             N/A
                   Deputy Clerk                                          Court Reporter

    Attorney(s) Present for Plaintiff(s):                     Attorney(s) Present for Defendant(s):
                   None Appearing                                       None Appearing

Proceedings:          [In Chambers] ORDER GRANTING UNOPPOSED MOTION
                      TO REMAND

         Before the Court is Plaintiff Deutsche Bank National Trust Company, as
  Trustee for Soundview Home Loand Trust 2006-OPT4, Asset Backed Certificates,
  Series 2006-OPT4’s (“Plaintiff”) motion to remand this case back to California
  state court. (Dkt. No. 7.) Defendants Ralph Pollerana and Virginia Pollerana
  (“Defendants”) have not filed an opposition to Plaintiff’s motion. For the reasons
  stated below, the Court GRANTS Plaintiff’s motion to remand. The hearing on
  this motion, scheduled for January 10, 2020, is VACATED.

      1. The Court lacks subject matter jurisdiction over this action

        Federal courts are courts of limited jurisdiction. To establish federal subject
  matter jurisdiction, the party invoking jurisdiction must show a federal question or
  diversity jurisdiction. See 28 U.S.C. §§ 1331, 1332. Diversity jurisdiction exists
  where the dispute concerns citizens of different states and the amount in
  controversy exceeds $75,000. See 28 U.S.C. § 1332.


   CV-90 (12/02)                    CIVIL MINUTES – GENERAL                     Initials of Deputy Clerk CB

                                                    1
       Here, the underlying California state court action is an unlawful detainer
action brought under California Code of Civil Procedure § 1161(a). “[U]nlawful
detainer action[s] do[] not arise under federal law.” Wescom Credit Union v.
Dudley, No. CV 10-8203, 2010 WL 4916578, at *2 (C.D. Cal. Nov. 22, 2010).
Defendants assert in their notice of removal that federal question jurisdiction exists
because Plaintiff failed to allow the ninety-day waiting period set out in the
Protecting Tenants at Foreclosure Act of 2009, 12 U.S.C. § 5201, to lapse. (Dkt.
No. 1 at 2–3.) However, “[a] defense that raises a federal question is inadequate to
confer federal jurisdiction.” Merrell Dow Pharmaceuticals Inc. v. Thompson, 478
U.S. 804, 808 (1986). Moreover, the underlying state court action is a limited case
that seeks no more than $25,000, and Defendants have made no showing that the
amount in controversy exceeds $75,000. See 28 U.S.C. § 1332.
       Because Defendants have failed to show that this case involves a federal
question, or that the amount-in-controversy requirement has been met, the Court
accordingly GRANTS Plaintiff’s motion to remand this case back to California
state court.

        IT IS SO ORDERED.




CV-90 (12/02)              CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                           2
